        Case 3:17-cv-01061-RMS Document 119 Filed 09/14/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

 COUNCIL ON AMERICAN-ISLAMIC
 RELATIONS – CONNECTICUT and MAKE
 THE ROAD NEW YORK,

                     Plaintiffs,                     Civil Action No.
                                                     3:17-cv-1061-RMS
                         v.

 U.S. CITIZENSHIP AND IMMIGRATION
 SERVICES, U.S. CUSTOMS AND BORDER
 PROTECTION, and U.S. DEPARTMENT OF
 STATE,

                    Defendants.


                                   JOINT STATUS REPORT

   I.      Background

   On July 17, 2020 the parties in the above-captioned Freedom of Information Act case

submitted a Joint Status Report including, inter alia, the parties’ proposals regarding a sample

draft Vaughn index from Defendant CBP justifying the agency’s redactions of responsive

documents produced in this case. The JSR laid out a schedule for resolving the parties’ disputes

regarding the draft CBP Vaughn index. Under the agreement, on or before July 24, 2020

Plaintiffs would provide to Defendants a list of 25 documents either partially redacted or fully

withheld by CBP. CBP would then provide to Plaintiffs a draft sample Vaughn index of those

documents justifying the exemptions the agency applied to these 25 documents on or before

August 24, 2020. The parties agreed to meet and confer on or before August 31, 2020 to discuss

the draft sample Vaughn index, and agreed to file another Joint Status Report on or before

September 14, 2020 updating the Court as to potential next steps concerning CBP. ECF 109.
          Case 3:17-cv-01061-RMS Document 119 Filed 09/14/20 Page 2 of 4




   On July 24, 2020, Plaintiffs provided a list of 25 redacted or withheld documents to

Defendants. On August 24, 2020, Defendants provided Plaintiffs with a draft sample Vaughn

index of those documents. The parties met and conferred on August 31, 2020 regarding the draft

sample CBP Vaughn index. For certain of Defendants’ Vaughn entries, Plaintiffs had no

immediate concerns. For others, Plaintiffs expressed concerns over some of the asserted

justifications and the parties agreed to continue working toward a resolution. The parties met and

conferred again on September 11, 2020 in order for Defendants to address Plaintiffs’ specific

concerns regarding the claimed exemptions in the draft sample Vaughn index.

   II.      Next Steps

         The parties have conferred and agreed that, in the interest of potentially obviating the need

for certain briefing or narrowing any issues in dispute, Defendant CBP will produce to Plaintiffs a

draft Vaughn index justifying its redactions of documents produced under this FOIA action. Per

the parties’ discussions, that index will include all pages CBP fully withheld from its productions

and ten percent of partially redacted pages, to be selected by Plaintiffs. Plaintiffs will endeavor in

good faith to work with Defendants to reach an agreement on any potential narrowing of challenges

to redactions as a result of the production of the Vaughn index. Plaintiffs propose that the parties

meet and confer on or before September 24, 2020 to resolve a timeline for the production of the

Vaughn index. The parties will then inform the Court as to proposed next steps during the

September 24 status conference.




                                                  2
        Case 3:17-cv-01061-RMS Document 119 Filed 09/14/20 Page 3 of 4




Respectfully submitted this 14th day of September, 2020,



/s/ Muneer I. Ahmad
Muneer I. Ahmad, Supervising Attorney, ct28109
Jerome N. Frank Legal Services Organization
Yale Law School
P.O. Box 902020
New Haven, CT 06520
muneer.ahmad@ylsclinics.org
Telephone: (203) 432-4800
Fax: (203) 432-1426

Adam Bates, Pro hac vice
Linda Evarts, Pro hac vice
Stephen Poellot, Pro hac vice
International Refugee Assistance Project
One Battery Park Plaza, 4th Floor
New York, NY 10004
abates@refugeerights.org
Telephone: (516) 701-4209
Fax: (929) 999-8119

Justin Cox, Pro hac vice
International Refugee Assistance Project
PO Box 170208
Atlanta, GA 30317
jcox@refugeerights.org
Telephone: (678) 279-5441
Fax: (929) 999-8119

Nicholas Espiritu, Pro hac vice
espiritu@nilc.org
Joshua Stehlik, Pro hac vice
Stehlik@nilc.org
National Immigration Law Center
3450 Wilshire Blvd. #108-62
Los Angeles, CA 90010
Telephone: (213) 639-3900
Fax: (213) 639-3911

Counsel for Plaintiffs




                                              3
        Case 3:17-cv-01061-RMS Document 119 Filed 09/14/20 Page 4 of 4




JEFFREY BOSSERT CLARK
Acting Assistant Attorney General

ELIZABETH J. SHAPIRO
Deputy Director, Federal Programs Branch

/s/ Michael L. Drezner
MICHAEL L. DREZNER
Trial Attorney, U.S. Department of Justice
Civil Division, Federal Programs Branch
1100 L. Street, NW Washington, DC 20005
Telephone: (202) 514-4505
Facsimile: (202) 616-8470

Counsel for Defendants




                                             4
